Case 1:19-cr-00703-LTS Document 19
                                18 Filed 05/12/20 Page 1
                                                       2 of 3
                                                            4
Case 1:19-cr-00703-LTS Document 19
                                18 Filed 05/12/20 Page 2
                                                       3 of 3
                                                            4
Case 1:19-cr-00703-LTS Document 19
                                18 Filed 05/12/20 Page 4
                                                       3 of 4
                                                            3




                  /s/ Laura Taylor Swain 5/12/2020
